The appellant was convicted of a violation of the prohibition law, and sentenced to the penitentiary for an indeterminate term of not less than 13 nor more than 14 months.
There was no error in refusing the general affirmative charge requested in writing by the defendant. There was evidence tending to show the manufacture of prohibited liquors, and that the defendant was one of the parties engaged therein.
Charge 3 was properly refused. Only one of the officers positively testified that the defendant was one of the parties on the wagon, he testifying that in his best judgment the defendant was on the wagon. The charge requires that "the officers" identify the defendant.
In this case, as a matter of fact, one would have been sufficient on the question of identify if believed by the jury.
There is no merit in the objections to the introduction of certain testimony.
The motion for a new trial cannot be reviewed here, as it is not incorporated in the bill of exceptions, and it does not appear what, if any, evidence was offered in support of the motion. Ross v. State, 16 Ala. App. 393, 78 So. 309; Crawley v. State, 16 Ala. App. 545, 79 So. 804.
There is no error in the record, and the judgment is affirmed.
Affirmed.